Case 7:19-cr-00745 Document1 Filed on 04/03/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Isaias Anariba-Mejia

Case Number: M-19-}+0O -mM

IAE YOB: 1979
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about = April 2, 2019" in Hidalgo County, in

the Southern District of Texas

(Track Statutory Language of Offense) ,
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; .

in violation of Title __8 _ United States Code, Section(s) ‘1326 (Felony)
I further state that I am a(n) Senior Patrol Agent _ and that this complaint is based on the
following facts:

Isaias Anariba-Mejia was encountered by Border Patrol Agents near Mission, Texas on April 2, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 2, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on November 28, 2008 through New Orleans, Louisiana. Prior to Deportation/Exclusion
the Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the
Secretary of Homeland Security. On October 20, 2008, the defendant was convicted of Burglary Third Degree and sentenced to two (2)
years confinement with two (2) years suspended.

Signature of Cd plainang d

 

Kellen Meador, Senior Patrol Agent

; “9 DA.
Juan F. Alanis , U.S. Magistrate Judge SK

Name and Title of Judicial Officer AAignature of . Judicial ‘Officer

 

 

 
